                Case 1:19-cv-00660-APM Document 57 Filed 08/23/21 Page 1 of 2

        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                    Civil Division

MONIQUE DAVIS                :
                             :
    Plaintiff,               :                       Case No. 19-cv-00660-APM
                             :
    v.                       :
                             :
WASHINGTON METROPOLITAN AREA :
TRANSIT AUTHORITY            :
                             :
    Defendant.               :

 PLAINTIFF’S MEMORANDUM IN SUPPORT OF USE OF WMATA’S STANDARD OPERATING
                    PROCEDURES REGARDING LEFT-TURNS

       Monique Davis (hereinafter “Ms. Davis”), by and through counsel, Michael D. Reiter, and

CHASENBOSCOLO Injury Lawyers, respectfully requests that this Honorable Court to permit discussion of

WMATA’S Standard Operating Procedures regarding left-hand turns for all the reasons stated herein.

                                            MEMORANDUM IN SUPPORT

           In a negligence action, the plaintiff “bears the burden of proof on three issues: the applicable
   standard of care, a deviation from that standard by the defendant, and a causal relationship between that
   deviation and the plaintiff’s injury.” WMATA v. Jeanty 718, A.2d 172 (1998). The standard of care is “that
   of a reasonable man under like circumstances” and a jury can “ordinarily ascertain this standard without the
   aid of expert testimony.” Whiteru v. WMATA, 258 F.Supp.3d 175 (2017), citing Godfrey v. Iverson, 559
   F.2d 569, 572 (D.C. Cir. 2009) (emphasis added). Expert testimony is only required to establish the proper
   standard of care when “the subject in question is so distinctly related to some science, profession or
   occupation” as to be beyond the average person’s “common knowledge and everyday experience.” Id.
   (citations omitted)(emphasis added). Here, expert testimony is clearly not required to establish the standard
   of care given that safely making a left-hand turn is obviously not related to some science, nor is it distinctly
   related to a profession or occupation. Instead, the standard of care in safely making a safe left-hand turn is
   well within the ken of an average layperson. As a result, Ms. Davis can discuss and cross-examine on
   WMATA’s standard operating procedures without the need for any expert testimony.

          In addition, in Jeanty, WMATA argued that evidence of its internal procedures and failure to abide
   by such was inadmissible. The DC Court of Appeals, in addressing this contention, cited Garrison v. D.C.
   Transit Sys,., Inc., 196 A.2d 924 (D.C. 1964), which states:

                      [T]hat regulations of a defendant for guidance of its employees in
                      the performance of their duties are admissible and may be
                      considered on the issue of whether due care was exercised by the
                      employee under the particular circumstances of the case.

   (emphasis added). While internal company rules are “not ‘conclusive’ or ‘wholly definitive’ and their
   violation does not constitute negligence per se”, they do “constitute some indication of the care required
   under the circumstances, and may be properly considered by the jury in determining the question of
   negligence” and are “admissible as bearing on the standard of care.” WMATA v. Young, 731 A.2d 389
                Case 1:19-cv-00660-APM Document 57 Filed 08/23/21 Page 2 of 2

   (citing Garrison) (emphasis supplied); Briggs v. WMATA, 481 F.3d 839 (D.C. Cir. 2007) (citations
   omitted)(emphasis supplied). The court in Young further held that WMATA’s SOP was “some evidence of
   the degree of care required under the circumstances.” Id at 398 (SOP pertaining to right turns and instructed
   drivers to use right side view mirror and inside mirror to ensure the right side of the bus would clear corner
   curb and vehicles or pedestrians).

            Here, likewise, evidence of WMATA’s SOP’s pertaining to left turns is admissible to establish the
   standard of care required of its bus driver. The SOP states that its purpose “is to define guidelines and
   procedures for WMATA personnel when making left turns under normal conditions”, and defines a “proper
   left turn” as one which “creates no hazards, safely clears all obstacles and is kept as near as possible in its
   own lane.” SOP 8.1. While the SOP cannot itself be “wholly definitive” of the care required under the
   circumstances, it is, as in Young, “some evidence of the degree of care required”, and should be fertile
   grounds for cross-examination.

           In offering WMATA’s SOP as some evidence of the appropriate standard of care, Ms. Davis is in no
   way requesting that a higher standard of care be imposed on WMATA. To the contrary, WMATA’s SOP’s
   are consistent with the duty of drivers to exercise ordinary care, which is what the jury will be instructed on.
   This case involves allegations of a failure of WMATA’s driver to yield the right of way and safely execute a
   left-hand turn at the time of the subject collision. While WMATA’s SOP’s are not dispositive, the jury
   should be permitted to consider those SOP’s on left-hand turns as the SOP’s do “constitute some indication
   of the care required under the circumstances, and may be properly considered by the jury in determining the
   question of negligence” and are “admissible as bearing on the standard of care.” WMATA v. Young, 731
   A.2d 389 (citing Garrison) (emphasis supplied); Briggs v. WMATA, 481 F.3d 839 (D.C. Cir. 2007)
   (citations omitted)(emphasis supplied).

                                                      CONCLUSION

          Based on the foregoing reasons, WMATA’s SOP’s on left-hand turns, should be permitted to be
   discussed and raised during trial and/on cross examination.




                                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 23, 2021 I served Plaintiff’s Memorandum in Support of Use of
WMATA’s Standard Operating Procedures Regarding Left Turns via email only, due to the circumstances created
by COVID-19:

       Nicholas L. Phucas, Esq.
       600 5th Street, N.W.
       Washington, D.C. 20001
       Counsel for Defendant

                                             /s/_                            __
                                             Michael D. Reiter, Esq.
                                             DC Bar #29892
